Citation Nr: 0311217	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.  

2.  Entitlement to service connection for a left elbow 
disability.  

3.  Entitlement to an increased rating for chondromalacia and 
arthritis of the left knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
medial meniscectomy of the left knee, currently rated as 10 
percent disabling.   

5.  Entitlement to an increased rating for chondromalacia and 
arthritis of the right knee, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased rating for residuals of a 
medial meniscectomy of the right knee, currently rated as 10 
percent disabling.   

7.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from April 1970 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

This appeal was last before the Board in December 2000, when 
it was remanded to the RO for further, specified development.  
As part of that remand, the RO was requested to verify that 
the report of a VA contract examination of the appellant 
dated January 17, 1999, was actually the report of the VA 
examination conducted on December 17, 1998.  Unfortunately, 
the record returned to the Board does not reflect 
clarification on this point, leaving open the possibility 
that there exists a report of the VA examination of the 
appellant conducted on December 17, 1998, which is not 
currently of record and which is directly relevant to the 
three increased rating issues before the Board.  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

The Board further notes that service medical records are 
contained on several microfiche, and the claims file does not 
currently reflect print-outs of the essential information 
contained in the service medical records.  Moreover, the VA 
medical opinion concerning the merits of the two service 
connection issues before the Board, which was obtained in 
April 2002 and then supplemented in December 2002, does not 
reflect an independent review of the information contained in 
the actual service medical records; instead this medical 
opinion is based solely upon a summary prepared by the RO of 
the information allegedly contained in service medical 
records.  The Board must view this medical opinion as 
inadequate, and the current record as incomplete, due to the 
absence from the record of readable print-outs of the service 
medical records.  This deficiency must also be remedied 
before  further appellant review of the case is appropriate.  

Accordingly, this appeal is again remanded to the RO for the 
following further actions:  

1.  The RO should print-out legible 
copies of the complete service medical 
records and incorporate this material 
into the claims file.  

2.  The RO should also verify whether the 
report of a VA contract examination of 
the appellant which is dated January 17, 
1999, is actually the report of a VA 
examination of the appellant conducted on 
December 17, 1998.  If not, then a copy 
of the December 17, 1998, VA examination 
needs to be incorporated into the claims 
file.  

3.  The RO should then return the claims 
file to the medical expert who provided 
medical opinions concerning the service 
connection issues in April and December 
2002 for a supplemental opinion with 
respect to each currently present 
shoulder disorder and each currently 
present elbow disorder as to whether it 
is at least as likely as not that the 
disorder is etiologically related to 
service or was caused or chronically 
worsened by service-connected disability.  
The rationale for all opinions must also 
be provided.  

4.  The RO should then undertake any 
other indicated development, to include 
current examinations of the veteran's 
service-connected back and knee 
disabilities if it is determined that 
more current examinations are needed.  
The RO should then readjudicate the 
issues on appeal.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the appellant and his representative 
should be furnished a supplemental statement of the case and 
provided an appropriate opportunity to respond.  In 
accordance with proper appellate procedures, the case should 
then be returned to the Board for further appellate 
consideration.  All issues properly in appellate status 
should be returned to the Board at the same time.  

The appellant need take no further action unless he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




